DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2018/042575 filed 7/18/2018.
Acknowledgment is made of Provisional application No. 62/554,771 filed 9/6/2017.
Claims 1-10 are pending. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 10,502,913). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Regarding claim 1: Harris is directed to a polymeric composition comprising:
	a polybutylene terephthalate;
a low density polyolefin of low density polyethylene (col. 3 ll. 28-38 Harris) and 
a maleated ethylene based polymer.
While a specific polymeric composition comprising a low density polyolefin polymer is not disclosed in a single composition, it would have been obvious to have selected such a composition since it is specifically mentioned as suitable among a short list of polyethylene polymers. Therefore, it would have been obvious to one skilled in 
Regarding claim 2: The composition can further include a high density polyethylene having a density of at least 0.940 g/cm3 (col. 3 ll.  50-67). 
Regarding claim 3: The melt index of the PBT component is from 5-50 g/10 min when measured at 250 C using 2.16 Kg weight. 
Regarding claim 4: The maleated ethylene based polymer has a density of at least 0.93 g/cm3 (col. 6 ll. 1-2). 
Regarding claim 5: The maleated ethylene based polymer has a density of at least 0.94 g/cm3 and a maleic anhydride content of at least 0.5 weight percent based on the entire weight of the maleated ethylene based polymer (col. 6 ll. 1-17).
Regarding claim 8: The PBT is present in an amount of 40-70 wt% (col. 2 ll. 22-30), the ethylene based polymer in an amount of 25-55 wt%, and the maleated ethylene based polymer in an amount of greater than 0 to 5 wt% (col. 6 ll. 31-41) all based on the combined weight of PBT, ethylene based polymer, and maleated ethylene based polymer. 
Regarding claim 9: An extruded optical cable protective component comprising the composition is disclosed (col. 9 ll. 29-34).
Regarding claim 10: An optical fiber cable comprising:
(a) the extruded optical fiber cable protective component and 
. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claim 1 above, and further in view of Esseghir et al. (US 2016/0215130), herein “Esseghir ‘126”.
The limitations of Harris regarding claim 1 are incorporate here by reference. 
Regarding claim 6: Harris composition comprises a low density polyethylene, although does not specify a high pressure low density polyethylene having a density of less than 0.928 g/cm3 and a melt index of at least 2.0 g/10min when measured at 190 °C using a 2.16 Kg weight. 
One skilled in the art would have been motivated to have selected a high pressure low density polyethylene having a density of less than 0.928 g/cm3 since a low density low density polyethylene is well known in the art to have a density of 0.91-0.938 g/cm3 and are produced by a high pressure process ([0075] Esseghir ‘126). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a high pressure low density polyethylene polymer having a density within the scope of claim 6.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claim 1 above, and further in view of Tau et al. (US 2004/0087751).
The limitations of Harris regarding claim 1 are incorporate here by reference. 
Regarding claim 7: Harris doesn’t mention a polypropylene elastomer. 
Tau is directed to a polyolefin composition comprising a polypropylene elastomer having a propylene content of greater than 50 weight percent based on the entire weight of the polyolefin elastomer, wherein the polyolefin elastomer has a density of 0.90 g/cm3 or less (Table A Tau). The polypropylene elastomer can be mixed with a polyethylene copolymer matrix 
One skilled in the art would have been motivated to have included a polypropylene elastomer in the composition of Harris for improved flexibility having excellent balance of physical properties of flexibility, heat resistance, extensibility, tensile strength, tear resistance and improved heat sealability window. ([0006], [0007] ff Tau). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a polypropylene elastomer in the composition of Harris.  



Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ningbo et al. (CN 103013060).
The machine translation of CN 103013060 is provided with this office action. All citations are to the machine translation. 
Regarding claim 1: Ningbo is directed to a polymeric composition comprising:
a polyester including polybutylene terephthalate (p. 2 Ningbo);
a polyethylene including low density polyethylene (p. 2 Ningbo) and
a maleated ethylene based polymer (p. 2 Ningbo)
While a specific combination of PBT, LDPE, and maleated ethylene based polymer is not specifically mentioned in a single composition, one skilled in the art would have been motivated to have selected such a composition since it is easily selected from a very short list of options. Specifically, the polyester is selected from PET and PBT, the polyethylene is selected from HDPE and LDPE. A maleated ethylene polymer is an essential component. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition within the scope of claim 1. 
Regarding claim 8: Example 1 comprises 50 wt% polyester, 40% low density polyolefin, and 2 wt% of the maleic anhydride polyethylene based on the total weight of the composite. It follows the composition comprises 54 wt% polyester (wherein the polyester includes PBT), 44 wt% low density polyolefin, and 2 wt% maleic anhydride polyethylene, each based on the total weight of the PBT, low density polyolefin, and maleic anhydride polyethylene.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ningbo as applied to claim 1 above, and further in view of Esseghir et al. (US 2016/0215130).
The limitations of Ningbo regarding claim 1 are incorporate here by reference. 
Regarding claim 3: Ningbo doesn’t specifically mention the melt index of the PBT component. 
Esseghir utilizes a PBT of Ultradur B6550 LN having a density of 1.3 g/cm3 and a melt volume flow rate of 9 cm3/10 min at 250 °C and 2.16 kg weight. It follows the melt index is 11.7 g/10 min. One skilled in the art would have been motivated to have selected the PBT as the PBT of choice in Ningbo since Ningbo is directed to a composition comprising PBT, and Esseghir lists known PBT commercially available in the art, i.e. Ultradur B6550 LN. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a PBT having a melt index within the scope of claim 3. 


Claims 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ningbo as applied to claim 1 above, and further in view of Esseghir et al. (US 2016/0215130), herein “Esseghir ‘126”. 
The limitations of Ningbo regarding claim 1 are incorporate here by reference. 
Regarding claim 2: The composition preferably comprises both a low density polyethylene and a high density polyethylene (p. 2 Ningbo). A combination of low and high density polyethylene are demonstrated in Examples 23-24. 
Ningbo doesn’t mention the specific density of the high density ethylene polymer. 
One skilled in the art would have been motivated to have selected an ethylene based polymer having a density of at least 0.940 g/cm3 since a high density polyethylene is well known in the art to have a density of at least 0.940 g/cm3. ([0079] Esseghir 126’). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an ethylene based polymer having a density within the scope of claim 2.
Regarding claim 4: Ningbo doesn’t mention the specific density of the maleated ethylene based polymer. However, Ningbo specifically describes the maleated ethylene based polymer as a high density polyethylene which is grafted with maleic anhydride. 
One skilled in the art would have been motivated to have selected a maleated ethylene based polymer having a density of at least 0.930 g/cm3 since a high density maleic anhydride grafted polyethylene is well known in the art to have a density of at least 0.940 g/cm3. ([0079] Esseghir 126’). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a maleated ethylene based polymer having a density within the scope of claim 4.
Regarding claim 5: Esseghir ‘126 defines a high density polyethylene are generally having densities of greater than 0.940 g/cm3 ([0079] Esseghir 126’).
The grafting rate is greater than 0.5% (equivalent to a maleic anhydride content of at least 0.5 weight percent based on the entire weight of the maleated ethylene based polymer) (p. 2 and Examples 17-22 Ningbo). 
Regarding claim 6: Ningbo’s composition comprises a low density polyethylene, although does not specify a high pressure low density polyethylene having a density of 
One skilled in the art would have been motivated to have selected a high pressure polyethylene having a density of less than 0.928 g/cm3 since a low density low density polyethylene is well known in the art to have a density of 0.91-0.938 g/cm3 and are produced by a high pressure process ([0075] Esseghir ‘126). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a high pressure low density polyethylene polymer having a density within the scope of claim 6.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ningbo as applied to claim 1 above, and further in view of Tau et al. (US 2004/0087751).
The limitations of Ningbo regarding claim 1 are incorporate here by reference. 
Regarding claim 7: Ningbo doesn’t mention a polypropylene elastomer. 
Tau is directed to a polyolefin composition comprising a polypropylene elastomer having a propylene content of greater than 50 weight percent based on the entire weight of the polyolefin elastomer, wherein the polyolefin elastomer has a density of 0.90 g/cm3 or less (Table A Tau). The polypropylene elastomer can be mixed with a polyethylene copolymer matrix 
.  


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ningbo as applied to claim 1 above, and further in view of Lee et al. (US 2007/0224423).
Regarding claims 9-10: Ningbo doesn’t list any specific application of the composition. 
Lee is directed to an extruded optical cable protective component comprising a polyolefin composition and an optical fiber transmission medium. One skilled in the art would have been motivated to have used the composition as an extruded optical cable protective component since polyolefin compositions to protect cables ([0004] Lee), wherein Ningbo is directed to a polyolefin composition having improved thermal properties and mechanical tensile strength, rigidity, heat distortion temperature, impact resistance and creep resistance (p. 2 Ningbo). Therefore, it would have been obvious to 





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764